Citation Nr: 1819097	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-20 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for a left ear mild unilateral conductive hearing loss disability.


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1976 to April 1979 and from December 1981 to November 1984.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2015, the Board remanded the case for the RO to issue a statement of the case (SOC) for the service connection for right ear hearing loss, and to schedule the Veteran for VA examinations for his service connection for hepatitis C and increased rating claim for a left ear hearing loss. 

The Veteran perfected an appeal of the service connection claim for a right ear hearing loss.  Such claim was certified to the Board and merged into the instant appeal.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed hepatitis C disability is due to his reported in-service risk factors.  

2.  Pure tone auditory thresholds do not meet the criteria to establish that the Veteran has a current right ear hearing loss disability for VA compensation purposes.

3.  For the entire period on appeal, the Veteran's left ear hearing loss disability has been manifested by hearing acuity no worse than Level II.





CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hepatitis C disability are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria to establish service connection for a right ear hearing loss disability are not met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for a compensable rating for a left ear hearing loss disability are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Service Connection for Hepatitis C - Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran asserts that his currently diagnosed hepatitis C is due to various in-service risk factors including non-sterile dental equipment, receiving air gun inoculations, sharing razors with other service-members, and obtaining an ear piercing.  

In its December 2015 remand, the Board asked that a VA examiner opine whether the Veteran's hepatitis C was related to his reported in-service risk factors, or any other risk factors identified by VA, including receipt of blood or blood products before 1992; intravenous drug use; occupational exposure to contaminated blood or fluids via employment in patient care or clinical laboratory work; high risk sexual practices; intranasal cocaine; hemodialysis; organ transplants; and body piercing or tattooing. Veterans Benefits Administration (VBA) All Station Letter 98-110 "Infectious Hepatitis" (November 30, 1998); VBA Fast Letter 04-13 (June 29, 2004).  

The Board additionally noted a November 2011 private medical opinion relating his hepatitis C to his service, but found that it did not contain any rationale for the decision.  

In May 2016, the Veteran underwent a VA examination for his hepatitis C, during which the examiner confirmed a current diagnosis of hepatitis C, and noted the possible risk factors to be "from receiving airgun inoculations on a mass basis in service with exposure to blood from other service men."  The examiner concluded that the currently diagnosed hepatitis C was at least as likely as not related to service. 

The RO then requested a clarification for the opinion, indicating that throughout the pendency of the appeal, the Veteran provided various theories with regards to the possible risk factors, which he believed caused his hepatitis C.  


In a June 2016 addendum opinion, the VA examiner noted the November 2011 opinion, which indicated that "the Veteran's hepatitis C was from the greater medical probability from mass inoculation sessions as a member of the military when apparently there was significant blood transfer amongst servicemen."  The examiner agreed with this opinion, and further stated that the Veteran has a biopsy with factors for hepatitis C while in-service, and as such the previous opinion that it is related to service remains unchanged. 

The RO then referred the case for an additional addendum opinion in August 2016, which was authored by a different examiner, who stated that based on medical records reviewed, there was no way to conclude that the Veteran got hepatitis C from his reported ear piercing in-service, because he also reported unprotected sex before service, which could increase his risk for hepatitis C; however, the examiner stated that "with all the due respect to the questions and all the answers the VA is asking us to provide, it is really difficult to determine how, when, and where, he was exposed to the hepatitis C without resorting to mere speculation." The examiner then concluded that based on the "above discussion and reasons, I prefer not to speculate." 

Based on the foregoing, the Board finds that the probative evidence supports a finding that the Veteran's hepatitis C is due to his reported in-service risk factors.  The Board assigns more probative weight to the November 2011 private opinion, May 2016 VA examiner's opinion, and June 2016 addendum, which are based on an accurate factual predicate and contain sound reasoning.  The opinions clearly note that the in-service risk factors reported by the Veteran, specifically, receiving air gun inoculations on a mass basis in service with exposure to blood from other service men, likely caused his hepatitis C.  To the contrary, the August 2016 examiner was unable to relate the Veteran's hepatitis C disability to service without resorting to speculation, and this opinion constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Accordingly, resolving all doubt in the Veteran's favor, service connection for hepatitis C is warranted. 


Service Connection for Right Ear Hearing Loss - Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

The Veteran asserts that he has a current diagnosis of a right ear hearing loss.  He is service-connected for a left ear hearing loss disability. 

However, the Board finds that the weight of the evidence shows that the Veteran does not have a current right ear hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  



At the September 2010 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
15
10
10
15
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner concluded that the Veteran had normal hearing in the right ear and mild unilateral conductive hearing loss in the left ear.  

At the January 2012 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
18
10
15
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The examiner again concluded that hearing in the right ear was normal for VA purposes. 

Subsequent to the Board's December 2015 remand, at the May 2016 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
15
10
10
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The examiner again concluded that hearing in the right ear was normal for VA purposes. 



In support of his claim, the Veteran submitted a letter dated in February 2003authored by a private audiologist at the Ear, Nose & Throat Associates, which noted in the diagnosis section "bilateral neurosensory hearing loss."  The letter indicates that audiometric evaluation on January 11, 2002, showed hearing loss in the left ear, and noted that the Veteran developed tinnitus with ringing in the left ear.  It further notes that the examination showed loss of landmarks in the left tympanic membrane, but the right membrane was clear.  Additional audiometric testing done at the time the letter was written, showed mild hearing loss in the high frequency in the right ear, and in the left ear he had about a 30dB conductive hearing loss with flat tympanogram.  
The attached audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
25
20
15
25
30

The audiologist did not include a Maryland CNC speech recognition ability testing. 

The above-noted audiometric results do not demonstrate that the right ear auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or that speech recognition scores using the Maryland CNC Test are less than 94 percent.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44   (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim). 

A hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing.  The Board recognizes that the Veteran has hearing difficulty, but such does not rise to the level of a hearing loss disability for VA purposes.
 
Because a right ear hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, disability benefits are not warranted for a right ear hearing loss.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for a right ear hearing loss and the benefit-of-the-doubt doctrine is therefore not applicable. 

Increased Rating - Left Ear Hearing Loss 

In a November 2002 rating decision, the Veteran was granted service connected for left ear hearing loss disability, which was assigned a non-compensable rating.  In July 2010, the Veteran filed a claim for an increased rating, and in April 2011, the RO continued the non-compensable rating. 

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for a left ear hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7 (2017).

Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  

To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIA, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever would result in the higher numeral.

When impaired hearing is service connected in only one ear, then the nonservice-connected ear will be assigned a numeric designation of I unless the service-connected hearing loss in the other ear is at least 10 percent disabling and there is hearing impairment in the nonservice-connected ear under 38 C.F.R. § 3.385.  38 U.S.C. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).

Turning to the evidence, at the September 2010 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
44
35
35
50
55


Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

Here, applying the September 2010 audiometric result to Table VII, assigning Level I to the nonservice-connected right ear, the Veteran had Level I hearing acuity in the left ear, resulting in a non-compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An exceptional hearing pattern is not demonstrated.

At the January 2012 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
18
10
15
20
25
LEFT
48
45
30
55
60

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

Here, applying the January 2012 audiometric result to Table VII, assigning Level I to the nonservice-connected right ear, the Veteran had Level I hearing acuity in the left ear, resulting in a non-compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An exceptional hearing pattern is not demonstrated.

At the May 2016 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
51
35
45
70
55

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

Here, applying the May 2016 audiometric result to Table VII, assigning Level I to the nonservice-connected right ear, the Veteran had Level I hearing acuity in the left ear, resulting in a non-compensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An exceptional hearing pattern is not demonstrated.

Accordingly, for the entire rating period, there is no basis to support a compensable rating for the Veteran's service-connected left ear hearing loss disability. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Service connection for hepatitis C is granted. 

Service connection for a right ear hearing loss disability is denied.

Entitlement to a compensable rating for a left ear hearing loss is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


